                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


BRETT HENDRICKSON,

                      Plaintiff,

v.                                                         No. 18-CV-1119 JHR-LF

AFSCME COUNCIL 18 and
NEW MEXICO HUMAN SERVICES
DEPARTMENT,

                      Defendants.


                      NOTICE OF AGREED EXTENSION OF TIME

       Defendant AFSCME Council 18, by and through the undersigned counsel, pursuant to

Local Rule 7.4(a), hereby gives notice of an agreed extension of time to March 1, 2019, for

Defendant AFSCME Council 18 to file an Answer or other responsive pleading to Plaintiff’s

Complaint Seeking Declaratory Relief, Injunctive Relief, and Damages for Deprivation of First

Amendment Rights (Doc. No. 1).



                                            Respectfully submitted,

                                            YOUTZ & VALDEZ, P.C.


                                                   /s/ Shane Youtz
                                            Shane C. Youtz
                                            shane@youtzvaldez.com
                                            Stephen Curtice
                                            stephen@youtzvaldez.com
                                            James A. Montalbano
                                            james@youtzvaldez.com
                                            900 Gold Avenue S.W.
                                            Albuquerque, NM 87102
                                            (505) 244-1200 – Telephone

                                             Scott Kronland (to be admitted pro hac vice)
                                            skronland@altshulerberzon.com
                                            Eileen Goldsmith (to be admitted pro hac vice)
                                            egoldsmith@altshulerberzon.com
                                            ALTSHULER BERZON LLP
                                            177 Post Street Suite 300
                                            San Francisco, CA 94108
                                            (415) 421-7151

                                            Attorneys for Defendant AFSCME Council 18



I hereby certify that a true and correct
copy of the foregoing pleading was
electronically filed and served through
the CM/ECF system this 16th day of
January, 2019, on all registered parties.

Brian K. Kelsey
Jeffrey M. Schwab
Liberty Justice Center
190 South LaSalle Street, Suite 1500
Chicago, Illinois 60603
jschwab@libertyjusticecenter.org
bkelsey@libertyjusticecenter.org

Patrick J. Rogers
Patrick J. Rogers, LLC
20 First Plaza, Suite 725
Albuquerque, NM 87102
patrogers@patrogerslaw.com

Attorneys for Brett Hendrickson


      /s/ Shane Youtz
Shane Youtz




                                               2
